 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENTRY WILLIAMS,                                    No. 2:19-cv-0486 DB P
12                         Plaintiff,
13    v.                                                  ORDER
14    M.E. SPEARMAN, et al..
15                         Defendants.
16

17         Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s

19   complaint for screening. For the reasons set forth below, this court grants plaintiff’s motion to

20   proceed in forma pauperis and finds plaintiff states a cognizable claim against defendant Fannon

21   but fails to state a claim against defendant Spearman. Plaintiff will be given the opportunity to

22   either proceed on his claim against defendant Fannon in the original complaint or file an amended

23   complaint.

24                                          IN FORMA PAUPERIS

25         Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

26   Accordingly, the request to proceed in forma pauperis will be granted.

27         Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

28   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
                                                          1
 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 3   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 4   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 5   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 6   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 7   1915(b)(2).

 8                                                SCREENING

 9       I.      Legal Standards

10       The court is required to screen complaints brought by prisoners seeking relief against a

11   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

12   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

13   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

14   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

15   U.S.C. § 1915A(b)(1) & (2).

16       A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke

17   v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

18   1984). The court may, therefore, dismiss a claim as frivolous where it is based on an indisputably

19   meritless legal theory or where the factual contentions are clearly baseless. Neitzke, 490 U.S. at

20   327. The critical inquiry is whether a constitutional claim, however inartfully pleaded, has an
21   arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of the Federal

22   Rules of Civil Procedure “requires only ‘a short and plain statement of the claim showing that the

23   pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and

24   the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

25   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

26       However, in order to survive dismissal for failure to state a claim a complaint must contain
27   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

28   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550
                                                          2
 1   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

 2   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

 3   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 4   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 5          The Civil Rights Act under which this action was filed provides as follows:

 6                     Every person who, under color of [state law] . . . subjects, or causes
                       to be subjected, any citizen of the United States . . . to the deprivation
 7                     of any rights, privileges, or immunities secured by the Constitution .
                       . . shall be liable to the party injured in an action at law, suit in equity,
 8                     or other proper proceeding for redress.
 9   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

10   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

11   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

12   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

13   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

14   an act which he is legally required to do that causes the deprivation of which complaint is made.”

15   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

16          II.     Analysis

17                A. Allegations of the Complaint

18          Plaintiff complains of conduct that occurred at High Desert State Prison (“HDSP”) in 2018.

19   Plaintiff identifies two defendants: (1) M.E. Spearman, the Warden of HDSP; and (2)

20   Correctional Officer J. Fannon.
21          Plaintiff alleges that on August 23, 2018, he returned crutches he had been using to a medical

22   office, as he had been instructed to do by a building officer. He placed the crutches inside the

23   door and turned to leave. Defendant Fannon then shouted, “hey mother fucker come back here.”

24   Plaintiff states that he refused to respond to the term “mother fucker” and continued walking.

25   Fannon then ran after plaintiff, threatening violence, with his baton drawn. When he reached the

26   plaintiff he hit plaintiff with the baton on the left elbow and ribs. Plaintiff states that as of the
27   date he filed his complaint, March 2019, he still has pain and numbness in the areas where

28   ////
                                                             3
 1   Fannon struck him. Plaintiff further contends that the attack also caused a “psychological effect”

 2   when he is around police. Plaintiff seeks compensatory and punitive damages.

 3            B. Does Plaintiff State a Cognizable Claim for Relief?

 4       Plaintiff has adequately alleged a claim of excessive force in violation of the Eighth

 5   Amendment against defendant Fannon. On the facts alleged, plaintiff may be able to show that

 6   Fannon used force “maliciously and sadistically to cause harm” rather than in a “good faith effort

 7   to maintain or restore order.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam).

 8       Plaintiff does not, however, state a claim against defendant Spearman. Plaintiff does not

 9   even mention Spearman in the body of his complaint. Plaintiff is advised that supervisory

10   personnel are generally not liable under § 1983 for the actions of their employees under a theory

11   of respondeat superior and, therefore, when a named defendant holds a supervisorial position, the

12   causal link between him and the claimed constitutional violation must be specifically alleged.

13   See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441

14   (9th Cir. 1978).

15                                             CONCLUSION

16       The court finds above that plaintiff has stated a cognizable claim against defendant Fannon

17   for excessive force in violation of the Eighth Amendment. Plaintiff fails to state a claim against

18   defendant Spearman. Plaintiff will be permitted an opportunity to amend his complaint to attempt

19   to state a claim against Spearman. In the alternative, plaintiff may proceed on the claim against

20   Fannon that the court finds cognizable. Plaintiff is warned that in any amended complaint he
21   must include all claims he wishes to proceed on in this action.

22       If plaintiff chooses to file an amended complaint, he must address the problems with his

23   complaint that are explained above. Plaintiff is advised that in an amended complaint he must

24   clearly identify each defendant and the action that defendant took that violated his constitutional

25   rights. The court is not required to review exhibits to determine what plaintiff’s charging

26   allegations are as to each named defendant. If plaintiff wishes to add a claim, he must include it
27   in the body of the complaint. The charging allegations must be set forth in the amended

28   complaint so defendants have fair notice of the claims plaintiff is presenting. That said, plaintiff
                                                        4
 1   need not provide every detailed fact in support of his claims. Rather, plaintiff should provide a

 2   short, plain statement of each claim. See Fed. R. Civ. P. 8(a).

 3          Any amended complaint must show the federal court has jurisdiction, the action is brought in

 4   the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must contain a

 5   request for particular relief. Plaintiff must identify as a defendant only persons who personally

 6   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.

 7   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a

 8   constitutional right if he does an act, participates in another’s act or omits to perform an act he is

 9   legally required to do that causes the alleged deprivation). “Vague and conclusory allegations of

10   official participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d

11   266, 268 (9th Cir. 1982) (citations omitted).

12          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed. R.

13   Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed. R.

14   Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

15   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

16          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

17   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

18   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

19   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

20   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
21   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

22   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

23          An amended complaint must be complete in itself without reference to any prior pleading.

24   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

25   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

26   evidentiary support for his allegations, and for violation of this rule the court may impose
27   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

28   ////
                                                           5
 1          For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

 2   follows:

 3          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

 4          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

 5              assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 6              1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to

 7              the Director of the California Department of Corrections and Rehabilitation filed

 8              concurrently herewith.

 9          3. Plaintiff’s claim against defendant Spearman is dismissed with leave to amend.

10          4. Plaintiff may choose to proceed on his cognizable claim set out above or he may choose

11              to amend his complaint.

12              a. If plaintiff chooses to proceed on his current Eighth Amendment excessive force

13                   claim against defendant Fannon, he shall so notify the court within thirty days. The

14                   court will then order service of the complaint on this defendant and will recommend

15                   dismissal of defendant Spearman.

16              b.   If plaintiff chooses to amend his complaint, within thirty days from the date of

17                   service of this order, he must filed an amended complaint that complies with the

18                   requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the

19                   Local Rules of Practice. The amended complaint must bear the docket number

20                   assigned this case and must be labeled “First Amended Complaint.” Plaintiff’s
21                   failure to file an amended complaint within the time provided, or otherwise respond

22                   to this order, will result in the case proceeding on plaintiff’s Eighth Amendment

23                   claim identified above. The court will then recommend dismissal of defendant

24                   Spearman.

25   ////

26   ////
27   ////

28   ////
                                                           6
 1         5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

 2              used in this district.

 3   Dated: May 21, 2019

 4

 5

 6

 7

 8   DLB:9
     DB/prisoner-civil rights/will0486.scrn lta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
